DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 29, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 10,255,670).



With respect to claim 1, the method for determining and storing surface conditions for a field, comprising the steps of moving an agricultural machine (24) having an earth-working roller system over a field, the earth-working roller system comprising an earth-working roller assembly; detecting sensor (50) signals for an oscillating movement of the earth-working roller assembly; detecting position data (Columns 14 and 15, lines 56 – 67 and 1 – 33, respectively) for the movement of the earth-working roller system over the field; generating a digital surface map (Column 11, lines 31 – 32) for the field indicative of position-dependent roughness and/or leveling information, the generating comprising assigning the sensor signals to the position data (Column 16, lines 45 – 67); and storing the digital surface map in a data storage device (computer/processor/memory/smartphone/tablet; Column 6, lines 24 – 31) will be achieved by the regular operation of Wu et al.  

Referring to claim 5, the method wherein the detecting of sensor signals comprises detecting sensor signals for the oscillating movement by a position sensor (i.e. proximity sensors; column 7, lines 60 – 62) will be achieved by the regular operation of Wu et al.  
  







In regards to claim 11, Wu et al. discloses a system for determining and storing surface conditions for a field, comprising an agricultural machine (24) having an earth-working roller system over a field, the earth- working roller system comprising an earth-working roller assembly; a measurement system, comprising a sensor system (50); and a data storage device (computer/processor/memory/smartphone/tablet; Column 6, lines 24 – 31); wherein the measurement system is adapted to detect sensor signals (Columns 14 and 15, lines 56 – 67 and 1 – 33, respectively) for an oscillating movement of the earth-working roller assembly while the agricultural machine is moving over a field (Columns 14 and 15, lines 56 – 67 and 1 – 33, respectively); detect position data for the movement of the earth-working roller system over the field (Columns 14 and 15, lines 56 – 67 and 1 – 33, respectively); generate a digital surface map for the field indicative of position-dependent roughness and/or leveling information, the generating comprising assigning the sensor signals to the position data (computer/processor/memory/smartphone/tablet; Column 6, lines 24 – 31); and store the digital surface map in the data storage device.

Allowable Subject Matter

Claims 2 – 4, 6 – 10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Vandike et al. (US Pub. No. 2022/0113726)
Henry (US Pub. No. 2021/0048290)
Dima et al. (US Pub. No. 2020/0379479)
Wolters et al. (US Pub. No. 2018/0325015)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 25, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861